 298DECISIONSOF NATIONALLABOR RELATIONS BOARDSavairManufacturing CompanyandMechanics Edu-cationalSociety of America,AFL-CIO. Case7-CA-8622November 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on April 12, 1971, by Mechan-icsEducational Society of America, AFL-CIO,herein called the Union, and duly served on SavairManufacturing Company, herein called the Respon-dent, the Acting General Counsel of the NationalLabor Relations Board, by the Acting RegionalDirector for Region 7, issued a complaint on June 30,1971, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 3, 1971,following a Board election in Case 7-RC-10098 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about March 5, 1971, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnJuly 12, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On September 14, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 22,1971, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent did notfile a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondent deniesthat the Union is the exclusive collective-bargainingrepresentative of its employees in the stipulatedappropriate unit or that it is obligated to bargain withthe Union since the Board had not afforded it a, fulland impartial hearing on its objections to the electionin the underlying representation proceeding, Case7-RC-10098.We find no merit in Respondent'sposition.The record in Case 7-RC-10098 indicates that,pursuant to a Stipulation for Certification UponConsent Election, a secret ballot election was con-ducted among the employees in the stipulated unit inwhich 22 votes were cast for, and 20 against, theUnion and 1 ballot was challenged. Thereafter,Respondent filed timely objections to conduct affect-ing the results of the election and the Union filed an"Answer to Objections to Election." After a prelimi-nary investigation, the Acting Regional Directorordered a hearing upon the Respondent's Objections1through 4. At the hearing, Respondent moved towithdraw its Objection 3 and adduced no evidence insupport of its Objection 2. Testimony was taken withrespect to Objections 1 and 4 which related, respec-tively, to the Union's alleged threats to fine employeeswho failed to sign authorization cards prior to theelection, and to the Board agent's alleged refusal topermit an observer to assist an illiterate employeewho, consequently, cast a void ballot. In his Report onObjections and Recommendation, the Hearing Offi-cer recommended that the Board overrule Objections1,2, and 4, approve the withdrawal of Objection 3,,and issue a certification to the Union. Respondentfiledtimely exceptions to the Hearing Officer'sReport.On March -3, 1971, the Board issued a Decision andCertification of Representative in which it adoptedthe Hearing Officer's findings and recommendationsand certified the Union as the exclusive bargainingagent of Respondent's employees in the stipulatedunit. Respondent, on April 12,197 1, filed a documententitled"Petition to Set Aside Certification ofRepresentative and Request for a Rehearing onObjections to Election." Respondent asserted that ithad just learned that prior to hearing certain employ-ees had notified the Regional Director that theywished to object to the election; that the RegionalDirector did not explain to the employees that they'Official notice is taken of the record in the representation proceeding,1968);Golden Age BeverageCo.,167 NLRB151;Intertype Co v. Penello,Case 7-RC-10098, as the term "record" is defined in Secs. 102.68 and269 F.Supp. 573(D.C. Va,1967);FollettCorp,164 NLRB 378, enfd. 397102.69(f)of the Board's Rules and Regulations,Serves 8, as amended. SeeF.2d 91(C.A. 7, 1968),Sec. 9(d) of the NLRALTV Electrosystems,Inc,166 NLRB 938, enfd. 388F.2d 683 (C.A. 4,194 NLRB No. 44 SAVAIR MANUFACTURING COMPANYwereallowed to appear at the hearing; and that theBoard failed to notify the Respondent of theseemployee objections. The Board, on June 17, 1971,concluding that the employees were not parties withstanding to file objections, denied the Respondent'spetition as lacking in merit.Respondent's contentions herein present the samerepresentationissueswhich had been considered anddetermined by the Board in the antecedent represent-ation proceeding in Case 7-RC-10098.It iswell settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigateissueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We'thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.3We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, aMichigan corporation, with itsprincipal office and place of business in Warren,Michigan, and another installation in Detroit, Michi-gan, is engaged in the manufacture, sale, anddistribution of machine parts and related products.During the calendar year 1970 Respondent had agross revenue in excess of $500,000 and purchasedand had delivered to its installations steel and othergoods and materials valued in excess of $50,000directly from points outside the State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.2SeePittsburghPlate Glass Co. v. N.L.R.B.,313 U S 146, 162 (1941);Rules and Regulations of the Board,Secs 102.67(f) and 102.69(c).3In its Answerto the Complaint, the Respondent leaves to proof theII.THELABOR ORGANIZATION INVOLVED299MechanicsEducationalSocietyofAmerica,AFL-CIO,is a labor organizationwithin themeaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed by the Employer at its plants at24488-24536 Gibson Drive, Warren, Michigan,and 10900 Charlevoix Street, Detroit, Michigan,but excluding office clerical employees, guards,foremen, and all other supervisors as defined in theAct.2.The certificationOn September 22, 1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 3, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 5, 1971, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on oraboutMarch 5, 1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceMarch 5, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasUnion's status as a labor organization and the appropriateness of thestipulatedunit.As these issues were determinedby theBoard in theunderlyingrepresentation case, they are not subject tolitigation herein. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent,set forth in sectionIII, above,occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic,andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaginginunfair labor practices within themeaning ofSection 8(a)(5) and (1) of the Act, we shallorder thatitceaseand desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signedagreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, weshall construe the initial period of certificationas beginningon the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419,142 1; enfd. 350 F,2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Savair Manufacturing Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Mechanics Educational Society of America,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.All production and maintenance' employeesemployedby the Employer at its plants at24488-24536 Gibson Drive, Warren, Michigan, and10900Charlevoix Street,Detroit,Michigan, butexcluding office clerical employees, guards, foremen,and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceMarch 3, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 5, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7-of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. - The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,SavairManufacturing Company, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Mechanics Educational Societyof America, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All production and maintenance employeesemployed by the Employerat itsplantsat24488-24536 Gibson Drive, Warren, Michigan,and 10900 Charlevoix Street, Detroit, Michigan,but excluding office clerical employees, guards,foremen, and all other supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours, and other termsand conditions of employment, and, if an understand- SAVAIR MANUFACTURING COMPANY301ing isreached, embody such understanding in asigned agreement.(b)Postat itsplants. inWarren and Detroit,Michigan, copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 7, afterbeing drily signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals enforcingan Order of the NationalLaborRelations Board."interfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All production and maintenance employ-ees employed by the Employer at its plants at24488-24536 Gibson Drive, Warren, Michi-gan, and 10900 Charlevoix Street, Detroit,Michigan, but excluding office clerical em-ployees,guards, foremen, and all othersupervisors as defined in the Act.SAVAIR MANUFACTURINGCOMPANY(Employer)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and othertermsand conditions of employment with Me-chanicsEducationalSocietyofAmerica,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerDatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan48226,Telephone313-226-3200.